Case 1:20-cv-03319-JPH-MJD Document 17 Filed 05/18/21 Page 1 of 2 PageID #: 225




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 FLORIDA G. SHEPPARD,                                  )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 1:20-cv-03319-JPH-MJD
                                                       )
 UNITED STATES OF AMERICA,                             )
                                                       )
                               Respondent.             )

    ORDER DENYING MOTION TO PROCEED ON APPEAL IN FORMA PAUPERIS

        The petitioner seeks leave to proceed on appeal without prepayment of the appellate fees

 of $505.00. An appeal may not be taken in forma pauperis if the trial court certifies that the appeal

 is not taken in good faith. 28 U.S.C. § 1915; see Thomas v. Zatecky, 712 F.3d 1004, 1006

 (7th Cir. 2013). "Good faith" within the meaning of § 1915 must be judged by an objective, not a

 subjective, standard. See id.

        There is no objectively reasonable argument the petitioner could present to argue that the

 disposition of this action was erroneous. In pursuing an appeal, therefore, the petitioner "is acting

 in bad faith . . . [because] to sue in bad faith means merely to sue on the basis of a frivolous

 claim, which is to say a claim that no reasonable person could suppose to have any merit." Lee v.

 Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000). The Court has no authority to order the State of

 Indiana to reduce the petitioner's sentence under the First Step Act, which allows federal

 prisoners to seek sentence reductions. 18 U.S.C. § 3582(c)(1)(i). Mr. Sheppard's responses to the

 Court's show cause order identify no authority that could support his petition. See dkt. 8; dkt. 9.

 Accordingly, his appeal is not taken in good faith, and for this reason his request for leave to

 proceed on appeal in forma pauperis, dkt. [16], is DENIED.



                                                   1
Case 1:20-cv-03319-JPH-MJD Document 17 Filed 05/18/21 Page 2 of 2 PageID #: 226




 SO ORDERED.

 Date: 5/18/2021




 Distribution:

 FLORIDA G. SHEPPARD
 266129
 PLAINFIELD - CF
 PLAINFIELD CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 727 MOON ROAD
 PLAINFIELD, IN 46168




                                      2
